 



Exhibit 10.31
CONFIDENTIAL
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (together with its attachments, the
“Agreement”) is made and entered into as of February 1, 2007 by and between
Transmeta Corporation, a Delaware corporation (together with its subsidiaries,
successors and assigns, the “Company”), and Arthur L. Swift (the “Executive”).
     WHEREAS, the Executive has been employed by the Company as its President
and Chief Executive Officer (“CEO”);
     WHEREAS, the Executive and the Company terminated that employment
relationship, and the Executive resigned as President and CEO of the Company and
as a member of the Company’s Board of Directors, effective February 1, 2007;
     WHEREAS, the Company believes that it is in the best interest of its
shareholders to enter into a comprehensive separation agreement and release with
the Executive;
     WHEREAS, the Executive and the Company (the “Parties”) desire to settle
fully and finally any and all differences between them, and so have negotiated
and agreed to a final settlement of their respective rights, obligations and
liabilities;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Executive and the Company
hereby agree as follows:
     1. The Parties agree that as of February 1, 2007, the Executive’s
employment relationship with the Company is terminated. The Executive hereby
resigns as President and Chief Executive Officer, as a member of the Company’s
Board of Directors, and each other office and position in the Company, effective
February 1, 2007.
     2. Severance Payment. The Company shall make to the Executive a final lump
sum severance payment of $420,000 in two installments, subject to the
Executive’s continued compliance with the terms and covenants set out in this
Agreement, following the Effective Date (as defined in Section 6.d below) and
according to the following schedule: the first installment of $210,000 shall be
paid on or before February 15, 2007, and the second and final installment of
$210,000 shall be paid on or before April 10, 2007. The Executive acknowledges
that such $420,000 sum represents a gross amount before all applicable federal,
state and local withholding taxes that are required to be deducted by the
Company.
     3. Health Benefits. Pursuant to the provisions of COBRA, the Company will
continue to pay for the Executive’s present election of group health benefits
for the Executive and his dependents until he finds employment providing
comparable health benefits, or through and including February 1, 2008, whichever
occurs first.
Page 1 of 8

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     4. Reimbursements. The Company shall promptly reimburse the Executive for
any reasonable business expenses properly incurred by the Executive through
February 1, 2007 and duly submitted by the Executive for reimbursement. By or
before the Effective Date, the Company will pay to Executive all expense
reimbursements, accrued vacation, outstanding benefits, salary and any similar
payments, if any, owed by the Company to Executive as of the separation date of
February 1, 2007.
     5. Stock Options. With respect to the stock options granted to the
Executive by the Company, the Parties acknowledge and agree to the following:
     a. The Parties acknowledge and agree that the Company has granted to the
Executive certain options to purchase the Company’s common stock as follows:
(1) a March 2003 grant to purchase up to 750,000 shares of the Company’s common
stock at an exercise price of $1.15 per share; (2) a May 2003 grant to purchase
up to 75,000 shares of the Company’s common stock at an exercise price of $1.57
per share; (3) a May 2004 grant to purchase up to 125,000 shares of the
Company’s common stock at an exercise price of $2.15 per share; (4) a March 2005
agreement to purchase up to 1,000,000 shares of the Company’s common stock at an
exercise price of $0.93 per share; and (5) a June 2006 grant to purchase up to
750,000 shares of the Company’s common stock at an exercise price of $1.48 per
share (collectively, the “Stock Options”). The Parties acknowledge and agree
that each of the Stock Options is governed by the terms of their respective
grant agreements.
     b. The Executive acknowledges and agrees that the Company has not issued to
him any option to purchase common stock of the Company other than the stock
options described above in subsection 5.a of this Agreement, and that he has no
other right, title or interest in or to any option or right to acquire common
stock of the Company.
     6. Mutual Releases.
     a. Release by the Company. In consideration of the Executive entering into
this Agreement, to the fullest extent permitted by law, the Company, on behalf
of itself and its subsidiaries, successors and assigns (collectively, the
“Releasing Company Parties”), knowingly and voluntarily releases and discharges
the Executive, and each of the Executive’s heirs, family members, executors,
administrators and attorneys, and any successor or assign of any of the
foregoing (collectively, the “Released Executive Parties”), from any claim,
charge, action or cause of action that any of the Releasing Company Parties may
have against any of the Released Executive Parties, whether known or unknown,
from the beginning of time through the Effective Date based upon any act, fact,
omission, matter, cause or thing whatsoever, whether or not related to or
arising out of the Executive’s employment with the Company or the termination
thereof. Notwithstanding the foregoing, this release shall not extend to or
discharge (i) the Company’s right to enforce the terms and conditions of this
Agreement, or (ii) any rights or claims that might arise after the Effective
Date, or (iii) the Company’s right to enforce the terms and conditions of the
Proprietary Information Agreement, or (iv) the Company’s right to enforce the
terms and conditions of the Indemnity Agreement, its Certificate of
Incorporation or its Bylaws, or (v) the Company’s right to collect any
applicable federal, state or local withholding taxes that are required to be
Page 2 of 8

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
deducted by the Company for any reason, all of which rights and claims shall be
preserved, or (vi) the Company’s right to enforce the terms and conditions of
each agreement and plan governing the issuance of each stock option referenced
in Section 5.a, as well as the stock issued upon exercise of that stock option.
The Company represents and warrants that it currently knows of no basis for any
claims by it against any Released Executive Party, and that neither the Company
nor anyone acting on its behalf has filed any claim, action, suit, complaint or
proceeding against any Released Executive Party in any agency, court or other
forum or tribunal.
     b. Release by the Executive. In consideration of the Company entering into
this Agreement, to the fullest extent permitted by law, the Executive, on behalf
of himself and his heirs, executors, administrators, successors and assigns
(collectively, the Releasing Executive Parties”), knowingly and voluntarily
releases and discharges the Company and its subsidiaries and affiliates, the
respective current and former officers, employees, attorneys, agents and
directors of the Company and its subsidiaries and affiliates, and any successor
or assign of any of the foregoing (collectively, the “Released Company
Parties”), from any claim, charge, action or cause of action that any of the
Releasing Executive Parties may have against any of the Released Company
Parties, whether known or unknown, from the beginning of time through the
Effective Date based upon any act, fact, omission, matter, cause or thing
whatsoever, whether or not related to or arising out of the Executive’s
employment with the Company or the termination thereof. Notwithstanding the
foregoing, this release shall not extend to or discharge any claims that
Executive may not release as a matter of law, including but not limited to any
rights to or claims for indemnification or contribution, including associated
expenses and attorneys fees and the advancement of either of the foregoing, that
Executive currently has or may in the future have under any of the following:
the Certificate of Incorporation or By-Laws of the Company, under any applicable
insurance policy, under that certain Indemnity Agreement effective as of
March 24, 2003 between Executive and the Company (the “Indemnity Agreement”), or
under any other provision or principle of law, or otherwise. In addition, this
release shall not extend to or discharge (i) the Executive’s right to enforce
the terms and conditions of this Agreement, or (ii) any rights or claims that
might arise after the Effective Date, or (iii) the Executive’s right to enforce
the terms and conditions of the Indemnity Agreement or the Company’s Certificate
of Incorporation or its Bylaws, all of which rights and claims shall be
preserved, or (iv) the Executive’s right to enforce the terms and conditions of
each agreement and plan governing the issuance of each stock option referenced
in Section 5.a, as well as the stock issued upon exercise of that stock option.
Nothing in this Section 6.b shall prohibit Executive from filing a charge or
complaint with a government agency such as but not limited to the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Department of Labor, the California Department of Fair Employment and Housing,
or other applicable agency. The Executive represents and warrants that he
currently knows of no basis for any claims by him against any Released Company
Party, and that neither he nor anyone acting on his behalf has filed any claim,
action, suit, complaint or proceeding against any Released Company Party in any
agency, court or other forum or tribunal.
     c. The releases and discharges provided in subsections 6.a and 6.b above
include, but are not limited to, any rights or claims under United States
federal, state or local law for
Page 3 of 8

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
wrongful or abusive discharge, or for discrimination based upon race, color,
ethnicity, sex, age, national origin, religion, disability, sexual orientation,
including rights or claims under the Age Discrimination in Employment Act of
1967 (“ADEA”). The Executive and the Company each expressly waives any right or
benefit that otherwise would be available to them, respectively, pursuant to
section 1542 of the Civil Code of the State of California, which statute
provides as follows: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”
     d. It is understood and agreed that Agreement represents a compromise
settlement of a disputed claim or claims, and that neither this Agreement itself
nor the furnishing of the consideration for this Agreement shall be deemed or
construed as an admission of liability or wrongdoing of any kind by the Company.
     e. The Executive affirms that that he has been advised by the Company to
consult with an attorney of his choice concerning the terms and conditions set
forth herein; that he has availed himself of that right; that he has been given
at least twenty-one (21) days within which to consider this release and its
consequences; that he has seven (7) days after signing this Agreement to revoke
and cancel this Agreement by written notice to the Company; that this Agreement
shall not become effective or enforceable until the eighth day following its
execution (the “Effective Date”); and that Executive, if he chooses to sign this
Agreement, should do so no earlier than February 1, 2007.
     7. Cooperation. For the period that commences on the Effective Date and
expires on February 1, 2008, the Executive hereby agrees to assist the Company,
upon reasonable request by the Company, and subject to reasonable accommodation
of the Executive’s personal and business schedule, in connection with any
pending or future dispute, litigation, arbitration or similar proceeding or
investigation (“Dispute”) or any regulatory request or filing involving the
Company, any of its directors, or any of the directors of any of its
subsidiaries, provided that such Dispute or regulatory request or filing related
to a matter of which he had knowledge or for which he was responsible prior to
February 1, 2007, and that such request for assistance is neither unduly
burdensome nor unreasonable. The Company shall promptly reimburse the Executive
for, or promptly advance to the Executive, all costs and expenses reasonably
incurred by the Executive in connection with rendering assistance to the Company
in connection with any such Dispute or regulatory request or filing, including
without limitation reasonable fees and disbursements of separate counsel for the
Executive if the Executive reasonably determines that the matter is of a nature
which indicates that he should have separate representation. Such expenses shall
be reimbursed or advanced promptly after the Executive’s submission to the
Company of statements in such reasonable detail as the Company may require. Time
devoted by the Executive to assisting the Company pursuant to this Section 7,
shall not be required to exceed 20 hours in any month.
Page 4 of 8

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     8. Publicity and Non-Disparagement.
     a. Unless and until the Company publicly discloses this Agreement, the
Executive shall neither discuss any aspect of the terms of this Agreement with,
nor disclose all or any portion of this Agreement to, any person or
organization. Notwithstanding anything elsewhere to the contrary, the Executive
may in any event discuss this Agreement with, and disclose all or any portion of
this Agreement to, his spouse and his legal, tax and financial advisors.
     b. The Executive agrees that he shall not intentionally make any public
statement to third parties, the public, the press or the media, or any
administrative agency that is intended to disparage the Company or to cause
injury to the Company or any of its officers, directors, or employees. The
Company agrees that it shall use its reasonable best efforts to cause its
officers and directors not knowingly to make any public statement to third
parties, the public, the press or the media, or any administrative agency
intending to disparage the Executive.
     c. Notwithstanding the foregoing, nothing in this Section 8 shall prevent
any person from responding publicly to incorrect, disparaging or derogatory
public statements to the extent reasonably necessary to correct or refute such
public statements, provided, in the case of the Executive, that, prior to making
any such responses or statements, he has informed the Company of their substance
and tenor reasonably in advance and discussed his intended course of action with
it. Further, nothing in this Section 8 shall prohibit the Executive from
providing truthful information in response to a proper subpoena or other legal
process.
     9. Confidentiality and Protection of Proprietary Information.
     a. The Executive hereby reaffirms his obligations pursuant to that certain
Agreement Regarding Proprietary Information and Inventions, effective as of
March 24, 2003, between the Executive and the Company (the “Proprietary
Information Agreement”), to which agreement the Executive acknowledges that he
is bound; provided, however, that the provisions of Section 10 of this Agreement
(“Non-Solicitation”) shall supersede the provisions of paragraph 10.b of the
Proprietary Information Agreement.
     b. The Executive hereby agrees and covenants that he shall return or cause
to be returned to the General Counsel of the Company any and all property of the
Company of any kind or description whatsoever which on the Effective Date is in
his possession or under his control (including, but not limited to, any
Proprietary Information, as defined in the Proprietary Information Agreement, in
written or other tangible form) and shall not retain any copies, duplicates,
reproductions or excerpts thereof, except as otherwise provided hereunder. The
Executive represents and warrants to the Company that he has returned to the
Company all property or data of Company of any type whatsoever, including but
not limited to any planning data, personnel data, historical or projected
financial data, compensation data, computer software and any and all documents
in hardcopy or electronic format, that has been in Employee’s possession or
control. Anything to the contrary notwithstanding, nothing in this Section 9
shall prevent the Executive from retaining papers and other materials of a
personal nature, including personal diaries and Rolodexes, information showing
his
Page 5 of 8

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
compensation or relating to reimbursement of expenses, information that he
reasonably believes may be needed for tax purposes, and copies of plans,
programs and agreements relating to his employment with the Company.
     c. For the one-year period that commenced on February 1, 2007, the
Executive shall not manage, operate, control or materially participate in the
management, operation or control of any other company in any position or role
that would reasonably be expected to put him in material breach of his
obligations to the Company pursuant to the Proprietary Information Agreement.
The Executive warrants and represents that, as of the Effective Date, he is in
compliance with this Section 9.c.
     d. Notwithstanding the foregoing, the provisions of this Section 9 shall
not apply (i) to any disclosure or use of Proprietary Information in connection
with providing services or assistance pursuant to Section 7, (ii) to any
disclosure that may be required by law or by any court, arbitrator, or
administrative or legislative body with apparent jurisdiction to order the
Executive to disclose or provide any such Proprietary Information, (iii) to any
disclosure of Proprietary Information reasonably required to enforce the terms
of this Agreement, or (iv) to any Proprietary Information that becomes generally
known to the public other than as a result of any violation of this Agreement by
the Executive.
     10. Non-Solicitation. For the one-year period that commenced on February 1,
2007, the Executive shall not, directly or indirectly, without the prior written
consent of the Company, knowingly solicit, induce, or attempt to induce, either
for himself or on behalf of any company or business organization in which he
serves as an officer, employee, partner, director, or consultant, any employee
or consultant of the Company to terminate his, her or its employment or
consulting relationship with the Company, whether for employment or to consult
with a third party or otherwise. Anything to the contrary notwithstanding, the
Company agrees that this Section 10 does not prohibit the Executive from
(i) responding in any manner to an unsolicited request from any present or
former employee of the Company for advice or information on employment matters,
or (ii) responding to an unsolicited request for an employment reference for any
present or former employee of the Company, by providing a reference setting out
his personal views about such present or former employee.
     11. Indemnification. Notwithstanding anything in this Agreement to the
contrary, the Company and Executive agree that the Indemnity Agreement, and the
parties’ respective obligations thereunder, shall remain in full force and
effect.
     12. Notice. Any notice, request, or other communication given in connection
with this Agreement shall be in writing and shall be deemed to have been given
(i) when delivered personally to the recipient or (ii) provided that a written
acknowledgement of receipt is obtained, three days after being sent by prepaid
certified or registered mail, or two days after being sent by a nationally
recognized overnight courier, to the address specified below for the recipient
(or to such other address as the recipient shall have specified by ten days’
advance written notice given in accordance with this Section 12). Such
communication should be addressed to the Executive at his principal residence
and to the Company at its corporate headquarters to the attention of the General
Counsel.
Page 6 of 8

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     13. Entire Agreement. Except as expressly set forth herein, this Agreement
contains the entire agreement between the parties concerning the subject matter
hereof and supersedes all prior agreements, understandings, discussions,
negotiations, and undertakings, whether written or oral, between the parties
with respect thereto. This Agreement may be modified only by a written document
signed by the Executive and a duly authorized officer of the Company. Any waiver
by any person of any provision of this Agreement shall be effective only if in
writing and signed by the person against whom enforcement of the waiver is
sought. For any waiver or modification to be effective, it must specifically
refer to this Agreement and to the terms or provisions being modified or waived.
No waiver of any provision of this Agreement shall be effective as to any other
provision of this Agreement except to the extent specifically provided in an
effective written waiver.
     14. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions or portions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law. Specifically, should a court, arbitrator or agency conclude that a
particular claim may not be released as a matter of law, it is the intention of
the Parties that the general release and the waiver of unknown claims herein
shall otherwise remain effective to release any and all other claims.
     15. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of California.
     16. Headings. The headings of the Sections contained in this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.
Page 7 of 8

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     17. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. Signatures delivered by
facsimile shall be effective for all purposes.
     IN WITNESS WHEREOF, the Parties have executed this Agreement.
PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT AND RELEASE
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

         
 
  THE EXECUTIVE: Arthur L. Swift    
 
       
 
  Executed this 2nd day of February, 2007.    
 
       
 
  /S/ ARTHUR L. SWIFT    
 
 
 
Arthur L. Swift    
 
       
 
  THE COMPANY: Transmeta Corporation    
 
       
 
  Executed this 2nd day of February, 2007.    
 
       
 
  Transmeta Corporation    

                  By:   /S/ JOHN O’HARA HORSLEY         John O’Hara Horsley     
  Executive Vice President, General Counsel & Secretary     

         
 
  Address:   3990 Freedom Circle
Santa Clara, California 95054
Telephone: 408-919-3000

Page 8 of 8

 



--------------------------------------------------------------------------------



 



CONSULTING AGREEMENT
     This Consulting Agreement (the “Agreement”) is entered into as of
February 1, 2007, by and between Arthur L. Swift (“Swift” or the “Consultant”)
and Transmeta Corporation, a Delaware corporation (“Transmeta” or the “Company”)
(each a “Party” and, collectively, the “Parties”).
RECITALS
     WHEREAS, Swift has substantial professional experience and knowledge
relating to the sales, marketing, and development of business opportunities
involving Transmeta’s computing and low power semiconductor technologies, and
has served as the Company’s Senior Vice President of Marketing from March 2003
to March 2005, and as President and CEO of the Company from March 2005 through
January 2007; and
     WHEREAS, the Company now desires to engage the services of Swift as a
consultant, and Swift is willing to render, and to hold himself available to
render, consulting services to the Company upon the terms and conditions herein
set forth.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual promises set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:
     1. Services. For the term of this Agreement, Swift shall serve as a
consultant to the Company, and shall be available to perform, and shall perform,
for the Company consulting services relating to sales, marketing, and the
development of business opportunities involving Transmeta’s computing and low
power semiconductor technologies as reasonably requested by the Company’s
President and Chief Executive Officer (the “Services”). Swift shall personally
perform all of the Services provided for in this Agreement.
     2. Compensation. In consideration for Swift’s performance of Services
pursuant to this Agreement, the Company shall pay Swift a consulting fee of
$1600 per day. Swift shall maintain and submit to the Company periodic
statements for Services rendered. The Company will pay such statements on a
monthly basis. Notwithstanding any other provision of this Agreement, however,
the Parties agree that during any three-month period covered by this Agreement,
the number of consulting days shall not exceed five (5) days in aggregate, and
the Company’s aggregate payments to Consultant for Services shall not exceed
$32,000 during 2007. In addition, all stock options that were previously granted
to Swift as a Transmeta employee (the “Stock Options”) will remain exercisable
through and until the Termination Date of this Agreement (as defined below in
Paragraph 4) and subject to the terms of Swift’s original stock option grant
agreements, including provisions allowing exercise of stock options, to the
extent vested and exercisable, until
Page 1 of 3

 



--------------------------------------------------------------------------------



 



the Termination Date. To the extent not exercised, all Stock Options will
terminate on the Termination Date of this Agreement. The Stock Options will
cease vesting on January 31, 2007 and will hereafter be exercisable only for the
number of shares vested, and to the extent exercisable, on January 31, 2007. The
Company acknowledges that the compensation for Services provided for in this
Paragraph 2 shall be in addition to the Severance Payment to which Swift is
entitled pursuant to that certain Separation and Release Agreement between the
Parties dated January 31, 2007 (the “Separation Agreement”).
     3. Expenses. The Company shall reimburse Consultant for his reasonable
expenses in accordance with the Company’s policies. Consultant shall keep and
submit to the Company records of such expenses.
     4. Term and Termination. This Agreement shall terminate as of December 31,
2007 unless extended or earlier terminated by the Parties (the “Termination
Date”). Either Party may terminate this Agreement at any time for any reason
after August 30, 2007 with 30 days notice, and, upon such termination, neither
Party shall have any obligations hereunder to the other except for payment for
Services previously rendered or expenses previously incurred.
     5. Relationship of the Parties. Swift’s consulting relationship to the
Company will be that of an independent contractor. Nothing in this Agreement is
intended or shall be construed to constitute Swift as, and Swift acknowledges
that he is not, an employee of the Company. Swift acknowledges that his
performance of Services pursuant to this Agreement will not entitle him to
receive any vacation payments, or to participate in any of the Company’s
employee benefits plans, arrangements, stock options or distributions relating
to any bonus, insurance or similar benefits provided for the Company’s
employees.
     6. Indemnification. If Swift is made a party to, or is threatened to be
made a party to, or is involved in any action, suit or proceeding, whether
civil, criminal, administrative or investigative, by reason of the fact that he
provided Services pursuant to this Agreement, then Swift shall be indemnified
and held harmless by the Company, to the fullest extent permitted by applicable
law, against all expenses, liability and loss (including attorneys’ fees,
judgments, fines, excise taxes and penalties and amounts paid or to be paid in
settlement) reasonably incurred or suffered by Swift in connection therewith;
provided, that Swift shall not be so indemnified or held harmless in any action,
suit or proceeding brought by the Company against Swift or, with respect to a
criminal action or proceeding, if Swift had reasonable cause to believe that his
conduct in question was unlawful.
Page 2 of 3

 



--------------------------------------------------------------------------------



 



     7. Governing Law. This Agreement shall be construed in accordance with the
laws of the State of California, without giving effect to the principles of
conflict of laws.

     
CONSULTANT
  TRANSMETA CORPORATION
 
   
/s/ ARTHUR L. SWIFT
  /S/ LESTER M. CRUDELE
 
   
Arthur L. Swift
  By Lester M. Crudele
 
  President and Chief Executive Officer

Page 3 of 3

 